Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Poyner (US20080223698) in view of Jones (US20080164129).
Regarding claim 1, Poyner teaches a vehicle operation device comprising: a rotating body 600 that is rotatable in a pushed state; and a switch 40 that operates as a result of the rotating body being pushed in, wherein a pushing result of the switch is used to execute predetermined operation of an electrical component, the switch includes a pressed portion 300a that is to be pressed in conjunction with a pushing result of the rotating body, the rotating body includes a contact portion (outer surface of the rotating body 600) that is contactable with the switch, and the contact portion includes a cutout portion 500a cut out so as to prevent the pressed portion from being pressed when the rotating body is in an intermediate range (the intermediate range is defined as a state where the push element 7 is inserted into the cut section 600a of the rotatable body 600 but before the rotatable body fully started moving) corresponding to between a first rotation position (Fig. 2a) at which the operation device is put into a first state and a second rotation position (Fig. 2b) at which the operation device is put into a second state different from the first state (paragraphs 41-43). Poyner does not teach the operation device being used for vehicles to control an electrical component provided at a vehicle. However, Jones teaches a similar operation device for a vehicle and is used to control an electrical component provided at the vehicle (paragraph 56). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jones in the switch device of Poyner for safety purposes. 
Regarding claim 2, Poyner teaches the vehicle operation device wherein the contact portion is provided with an inclined surface (inclined between 500a, 500b) extending from the cutout portion 500a toward a surface 500b that presses the pressed portion 300a between the cutout portion and the surface (Fig. 2).  
Regarding claim 3, Poyner teaches the vehicle operation device wherein the contact portion 600 (outer surface) constitutes at least part of a bottom surface of the rotating body 600 (Fig. 2).  
Regarding claim 6, Poyner teaches the vehicle operation device wherein the rotating body 600 is held in a pushed state in a case where the rotating body is in the intermediate range and freely advances and retreats between a pushed state and an unpushed state in a case where the rotating body is at the first rotation position and the second rotation position (Figs. 2).  
Regarding claim 7, Poyner teaches the vehicle operation device wherein the switch 40 is a switch to be used for executing communication using a communication module 41 included in the electrical component (paragraph 37).  

Allowable Subject Matter
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed switch device further comprising: a coupling member to be coupled to the rotating body, wherein the rotating body includes an insertion portion into which the coupling member is to be inserted, and at least part of a radially outer portion of the coupling member in the insertion portion is formed in the contact portion.  
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein the first rotation position is a position at which the vehicle is put into a handlebar locked state, and the second rotation position is a position at which the vehicle is put into at least a handlebar unlocked state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833